ICJ_103_Diallo_GIN_COD_2012-06-19_JUD_01_CO_02_FR.txt.                                                                                                   385




                                DÉCLARATION DE M. LE JUGE YUSUF

                 [Traduction]

                    Désaccord avec le point 3 du dispositif — Qualification inexacte du préjudice
                 matériel effectivement subi — Caractère restrictif et gratuit, sur les plans juridique
                 et logique, de la reformulation limitant la demande à la perte de rémunération
                 professionnelle — Existence d’un lien de causalité entre la détention illicite et le
                 préjudice subi par M. Diallo — Insuffisance de la preuve des revenus antérieurs à
                 la détention ne devant pas occulter l’existence du préjudice résultant de celle‑ci —
                 Position de la Cour dérogeant à la jurisprudence et à la pratique des juridictions
                 chargées des droits de l’homme — Nécessité, en l’espèce, d’appliquer des considé‑
                 rations d’équité — Indemnité devant être fixée, en équité, sur la base du lien de
                 causalité rattachant le préjudice subi par M. Diallo à la détention illicite.

                    1. J’ai voté en faveur de l’ensemble du dispositif de l’arrêt, à l’excep-
                 tion du point 3, dans lequel la Cour
                         « Dit qu’aucune indemnisation n’est due par la République démo-
                      cratique du Congo à la République de Guinée pour le préjudice
                      matériel qu’aurait subi M. Diallo du fait d’une perte de rémunéra-
                      tion professionnelle au cours de ses détentions et à la suite de son
                      expulsion illicites. »
                    J’estime qu’il est de mon devoir d’expliquer ici les motifs de mon désac-
                 cord avec cette conclusion et les motifs qui la sous‑tendent, notamment
                 en ce qui concerne la « perte de revenus » subie par M. Diallo à raison de
                 ses détentions illicites en 1995‑1996.
                    2. Dans son arrêt sur le fond en date du 30 novembre 2010, la Cour
                 s’est exprimée ainsi :
                         « La Cour estime que les Parties doivent effectivement mener des
                      négociations afin de s’entendre sur le montant de l’indemnité devant
                      être payée par la RDC à la Guinée à raison du dommage résultant
                      des détentions et de l’expulsion illicites de M. Diallo en 1995‑1996, y
                      compris la perte de ses effets personnels qui en a découlé. » (Ahmadou
                      Sadio Diallo (République de Guinée c. République démocratique du
                      Congo), fond, arrêt, C.I.J. Recueil 2010 (II), p. 691, par. 163.)
                    3. Les Parties n’ayant pu se mettre d’accord sur le montant de l’indem-
                 nité, la question a été soumise pour règlement à la Cour, qui a abordé
                 l’analyse de l’indemnisation due à raison des dommages subis par
                 M. Diallo en se référant en ces termes aux quatre chefs de dommages
                 exposés par la Guinée :
                        « La Guinée demande à être indemnisée pour quatre chefs de préju-
                      dice : un chef de préjudice immatériel (qu’elle a appelé « dommage psy-

                                                                                                    65




6 CIJ1032.indb 127                                                                                        26/11/13 09:37

                                   ahmadou sadio diallo (décl. yusuf)                      386

                     chologique et moral ») et trois chefs de préjudice matériel, à savoir,
                     respectivement, la perte alléguée de biens personnels, la perte alléguée
                     de rémunération professionnelle (qu’elle a appelée la « perte de reve-
                     nus ») subie par M. Diallo au cours de ses détentions et à la suite de
                     son expulsion, et la privation alléguée de « gains potentiels ». » (Arrêt,
                     par. 14.)
                    4. Dans son mémoire, la Guinée fait référence à la résolution no 60/147
                 de l’Assemblée générale des Nations Unies en date du 16 décembre 2005
                 et aux principes fondamentaux et directives qui y sont annexés et qui défi-
                 nissent comme suit les types de dommages ouvrant droit à indemnisation :
                        « Une indemnisation devrait être accordée pour tout dommage
                     résultant de violations flagrantes du droit international des droits de
                     l’homme et de violations graves du droit international humanitaire,
                     qui se prête à une évaluation économique, selon qu’il convient et de
                     manière proportionnée à la gravité de la violation et aux circons-
                     tances de chaque cas, tel que :
                     a) le préjudice physique ou psychologique ;
                     b) les occasions perdues, y compris en ce qui concerne l’emploi, l’édu-
                        cation et les prestations sociales ;
                     c) les dommages matériels et la perte de revenus, y compris la perte
                        du potentiel de gains ;
                     d) le dommage moral ;
                     e) les frais encourus pour l’assistance en justice ou les expertises,
                        pour les médicaments et les services médicaux et pour les services
                        psychologiques et sociaux. » (Résolution de l’Assemblée générale
                        des Nations Unies no 60/147 du 16 décembre 2005 (Nations Unies,
                        doc. A/RES/60/147), annexe, par. 20.)
                    5. La Cour a décidé d’utiliser l’expression « perte de rémunération pro-
                 fessionnelle » pour désigner le dommage matériel que M. Diallo aurait subi
                 du fait de ses détentions, dommage que la Guinée, dans son mémoire, avait
                 appelé « perte de revenus », en conformité avec la terminologie employée
                 dans les principes fondamentaux précités ainsi qu’avec la jurisprudence de
                 la Cour européenne des droits de l’homme et de la Cour interaméricaine
                 des droits de l’homme. Or je ne vois aucune raison de droit ou de logique
                 qui puisse justifier cette reformulation restrictive de la demande d’indemni-
                 sation présentée par la Guinée sous ce chef.
                    6. A mon avis, s’agissant de la « perte de revenus » invoquée par la
                 Guinée au nom d’un homme d’affaires qui était le gérant et l’unique asso-
                 cié des deux sociétés qu’il avait lui‑même fondées, l’expression « perte de
                 rémunération professionnelle » constitue une qualification inexacte du
                 préjudice matériel effectivement subi en l’espèce et ne convient pas au
                 contexte dans lequel le dommage a été causé ni à la situation particulière
                 de la victime de la violation des droits de l’homme constatée par la Cour.
                    7. En tant qu’homme d’affaires, M. Diallo n’était pas un simple admi-
                 nistrateur salarié ; il avait la responsabilité globale, en qualité de seul

                                                                                            66




6 CIJ1032.indb 129                                                                                26/11/13 09:37

                                    ahmadou sadio diallo (décl. yusuf)                       387

                 associé, des activités productives des sociétés, dont il tirait personnelle-
                 ment des revenus. Comme l’a dit la Cour dans son arrêt du 30 novembre
                 2010 sur le fond,
                      « il est difficile de ne pas percevoir un lien entre l’expulsion de
                      M. Diallo et le fait qu’il ait tenté d’obtenir le recouvrement des
                      créances qu’il estimait être dues à ses sociétés par, notamment, l’Etat
                      zaïrois ou des entreprises dans lesquelles ce dernier détient une part
                      importante du capital, en saisissant à cette fin les juridictions civiles »
                      (fond, arrêt, C.I.J. Recueil 2010 (II), p. 669, par. 82).
                    8. M. Diallo ayant été détenu en 1995‑1996 en vue de son expulsion, il
                 n’est pas déraisonnable de penser que l’objectif des détentions et de l’ex-
                 pulsion déclarées illicites par la Cour était de faire échec aux efforts qu’il
                 avait déployés pour le recouvrement des créances en question, ce qui a eu
                 des répercussions directes sur ses revenus personnels en tant qu’homme
                 d’affaires et unique associé des deux sociétés. En effet, non seulement la
                 détention d’un homme d’affaires durant une période aussi longue entraîne
                 la perturbation de ses activités de commerçant et de chef d’entre-
                 prise, mais elle risque d’entraver sa capacité de tirer des revenus de ces
                 activités.
                    9. Il est vrai que la Guinée n’a pas prouvé de manière satisfaisante le
                 montant du revenu mensuel de M. Diallo avant son incarcération, mais
                 on ne saurait en déduire ipso facto que la détention illicite n’a pas entraîné
                 de perte de revenus. La perte de revenus résulte en premier lieu de la per-
                 turbation des activités qui en sont la source. C’est en causant une telle
                 perturbation, voire l’arrêt complet des activités en question, que la déten-
                 tion illicite entraîne pour la victime un préjudice se traduisant par une
                 perte de revenus. La mesure dans laquelle la détention a empêché l’inté-
                 ressé de se livrer à ses activités productives habituelles offre un moyen
                 d’établir l’existence de ce préjudice et le lien de causalité qui le rattache au
                 fait illicite. Le montant du revenu lui‑même n’entre donc pas en ligne de
                 compte aux fins d’établir ces deux éléments, même s’il peut être utile pour
                 chiffrer l’indemnité due à la victime.


                    10. En s’attachant exclusivement à l’insuffisance des preuves rappor-
                 tées en ce qui concerne le montant du revenu mensuel de M. Diallo (para-
                 graphes 42‑44 de l’arrêt), la Cour a perdu de vue le véritable préjudice
                 causé par la détention illicite de ce dernier, soit la perturbation de ses
                 activités productives et l’impossibilité pour lui de s’y consacrer. Elle
                 semble également avoir méconnu les circonstances ayant entouré l’expul-
                 sion de M. Diallo de RDC, circonstances dont on peut difficilement dire
                 qu’elles ont donné à ce dernier le loisir de réunir et de mettre à l’abri tous
                 les documents se rapportant aux activités de ses deux sociétés.
                    11. Le fait que la République de Guinée n’a pas été en mesure d’éta-
                 blir, à la satisfaction de la Cour, le montant précis des revenus que tou-
                 chait M. Diallo avant son incarcération ne doit pas occulter l’existence du

                                                                                              67




6 CIJ1032.indb 131                                                                                  26/11/13 09:37

                                    ahmadou sadio diallo (décl. yusuf)                       388

                 préjudice résultant de celle‑ci ni le fait que ses détentions illicites ont
                 empêché l’intéressé de se livrer à ses activités commerciales productives
                 habituelles. C’est en fonction du préjudice causé par la perturbation de
                 ses activités que la Cour, statuant en équité, aurait dû fixer l’indemnité
                 due à M. Diallo, eu égard au lien de causalité rattachant ce préjudice à ses
                 détentions illicites.
                     12. De plus, elle ne semble pas avoir tenu compte, pour chiffrer l’in-
                 demnité à payer au titre de la perte de revenus résultant de la détention
                 illicite de M. Diallo, de la jurisprudence des juridictions internationales
                 spécialisées dans les droits de l’homme, qui est pourtant la plus abon-
                 dante dans ce domaine, et ce, même si l’on peut lire ce qui suit au para-
                 graphe 13 de l’arrêt :
                         « La Cour tient compte de la pratique d’autres juridictions et com-
                      missions internationales (telles que le Tribunal international du droit
                      de la mer, la Cour européenne des droits de l’homme (CEDH), la
                      Cour interaméricaine des droits de l’homme (CIADH), le Tribunal
                      des réclamations Etats‑Unis/Iran, la Commission des réclamations
                      entre l’Erythrée et l’Ethiopie et la Commission d’indemnisation des
                      Nations Unies), qui ont appliqué les principes généraux régissant
                      l’indemnisation lorsqu’elles ont été appelées à fixer le montant d’une
                      indemnité, notamment à raison du préjudice découlant d’une déten-
                      tion ou d’une expulsion illicites. »
                    13. L’absence d’éléments de preuve ou de renseignements fiables sur les
                 revenus touchés par la victime du fait internationalement illicite d’un Etat
                 n’a pas empêché ces juridictions d’accorder une indemnisation sur la base
                 de l’équité. Elles ont ainsi fait preuve de souplesse en se fondant sur
                 l’équité pour évaluer les revenus perdus lorsque les preuves disponibles
                 étaient insuffisantes ou n’avaient pas su les convaincre. Dans l’affaire
                 Delta c. France (1990), par exemple, même si le requérant était sans
                 emploi au moment de son arrestation et de son incarcération, la CEDH a
                 dit qu’elle « n’estim[ait] pas déraisonnable de penser que l’intéressé a[vait]
                 éprouvé une perte de chances réelles » en raison de sa détention. Statuant
                 en équité, elle a alloué une indemnité globale pour l’ensemble des dom-
                 mages matériels et immatériels subis (Delta c. France, requête no 11444/85,
                 19 décembre 1990, par. 40-43).
                    14. De même, dans l’affaire Stafford c. Royaume‑Uni (2002), après
                 avoir constaté l’existence d’un lien de causalité entre la détention illicite et
                 le préjudice subi, la CEDH a jugé que, même si le requérant n’avait pas
                 réussi à justifier les sommes réclamées au titre de la perte de revenus, la
                 demande pour perte financière « ne saurait être purement et simplement
                 écartée » et, se fondant sur l’équité, elle a alloué à l’intéressé une indem-
                 nité globale pour dommages matériel et moral (Stafford c. Royaume‑Uni,
                 requête no 46295/99, 28 mai 2002, par. 92-94). Dans l’affaire Assanidzé
                 c. Géorgie (2004), le requérant n’avait produit aucun justificatif concer-
                 nant ses revenus mensuels avant son arrestation, de sorte que la CEDH
                 n’était pas en mesure de chiffrer avec précision le montant de la perte.

                                                                                              68




6 CIJ1032.indb 133                                                                                  26/11/13 09:37

                                   ahmadou sadio diallo (décl. yusuf)                       389

                 Elle a néanmoins conclu que l’intéressé avait nécessairement subi un tel
                 préjudice du fait de sa détention injustifiée puisque, n’eût été celle‑ci, il
                 aurait pu retrouver un emploi et reprendre ses activités. Au nom de
                 l’équité, elle s’est de nouveau refusée à écarter la réclamation au titre du
                 dommage matériel (Assanidzé c. Géorgie, requête no 71503/01, 8 avril 2004,
                 par. 200-201).
                    15. Cette souplesse n’est pas l’apanage de la Cour européenne des
                 droits de l’homme. La Cour interaméricaine des droits de l’homme a de
                 son côté établi un ensemble de critères bien clairs pour évaluer la perte
                 lorsque les renseignements concernant les revenus réels sont insuffisants
                 ou manquent de fiabilité (voir, par exemple, Caracazo c. Venezuela, arrêt
                 du 29 août 2002 (réparations et frais), CIADH, par. 88 ; El Amparo c.
                 Venezuela, arrêt du 14 septembre 1996 (réparations et frais), CIADH,
                 par. 28). Dans l’affaire des Massacres d’Ituango (2006), après s’être dite
                 d’avis que le préjudice matériel devait être évalué à l’aune des éléments de
                 preuve permettant de mesurer le dommage réel, elle a néanmoins accordé,
                 en se fondant sur l’équité, une indemnisation en faveur des victimes dont
                 la perte de revenus n’avait pu être chiffrée avec précision (Massacres
                 d’Ituango, arrêt du 1er juillet 2006 (exceptions préliminaires, fond, répara-
                 tions et frais), par. 371‑372).
                    16. Enfin, à mon grand regret, la Cour ne semble pas avoir tenu
                 compte, dans le présent arrêt comme dans son arrêt sur le fond, du fait
                 que M. Diallo était le principal protagoniste et l’unique associé gérant des
                 deux sociétés qui, bien qu’elles fussent constituées en personnes morales à
                 responsabilité limitée, n’en étaient pas moins unipersonnelles. Comme il
                 est souligné dans l’opinion dissidente que j’ai signée conjointement avec
                 M. le juge Al‑Khasawneh en 2010, M. Diallo
                      « ne formait, dans la pratique, qu’un avec les deux sociétés. En outre,
                      ses parts sociales ne représentaient pas une petite fraction de sa for-
                      tune, elles formaient pratiquement toute sa richesse, de sorte que, en
                      conséquence des mesures prises à son encontre par les autorités
                      congolaises, M. Diallo s’est trouvé réduit à l’état d’indigence. »
                      (Ahmadou Sadio Diallo (République de Guinée c. République démocra‑
                      tique du Congo), fond, arrêt, C.I.J. Recueil 2010 (II), opinion dissi-
                      dente commune de MM. les juges Al‑Khasawneh et Yusuf, p. 701.)
                    17. Les détentions illicites de M. Diallo ont entravé sa capacité de
                 gérer les activités de ses deux sociétés ou de ce qu’il en restait, de recou-
                 vrer les créances que celles‑ci détenaient sur l’Etat zaïrois (RDC) et d’as-
                 surer ainsi la production de revenus qui auraient servi à rémunérer ses
                 activités. Ces détentions illicites, tout comme l’expulsion arbitraire qui les
                 a suivies, ont empêché M. Diallo, en tant qu’unique associé gérant des
                 deux sociétés, de développer et de gérer l’activité de celles‑ci et de veiller,
                 durant sa détention illicite, à la productivité de leurs actifs et de leurs
                 opérations commerciales. Cet état de fait a eu un effet direct sur sa capa-
                 cité de continuer à tirer un revenu de ses entreprises, lesquelles ont pâti de
                 la perturbation et de l’interruption de leurs activités. C’est sur le lien de

                                                                                             69




6 CIJ1032.indb 135                                                                                 26/11/13 09:37

                                  ahmadou sadio diallo (décl. yusuf)                 390

                 causalité entre les détentions illicites et le dommage matériel subi par
                 M. Diallo pendant cette période, sous forme de perte de revenus, que la
                 Cour aurait dû s’appuyer pour octroyer une indemnisation sur la base de
                 considérations d’équité.

                                                         (Signé) Abdulqawi A. Yusuf.




                                                                                      70




6 CIJ1032.indb 137                                                                          26/11/13 09:37

